Opinion issued August 24, 2006



 






In The
Court of Appeals
For The
First District of Texas




NO. 01–06–00254–CV




LINDA L. DAVIS, Appellant

V.

CYNTHIA HATCHETT, INDIVIDUALLY AND AS ADMINISTRATRIX
AND KRISTEN DILEO, INDIVIDUALLY AND AS GUARDIAN, Appellees




On Appeal from the Probate Court No. 1
Harris County, Texas
Trial Court Cause No. 305116401




MEMORANDUM OPINIONAppellant Cynthia L. Davis has failed to timely file a brief.  See Tex. R. App.
P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.